Citation Nr: 1508374	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to initial compensable evaluations for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

6.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a traumatic brain injury (TBI).

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His decorations for his active duty service include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, and St. Petersburg, Florida.  Jurisdiction of this case now resides with the VA RO in St. Petersburg, Florida.

A July 2008 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling, and denied service connection for hypertension.

An additional July 2008 rating decision denied entitlement to a TDIU.

A March 2010 rating decision denied service connection for sleep apnea.

A March 2011 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities, each evaluated as noncompensable, granted an increased evaluation of 20 percent for peripheral neuropathy of the right lower extremity, denied increased evaluations for PTSD and peripheral neuropathy of the left lower extremity, and denied entitlement to a TDIU.

An August 2012 rating decision denied service connection for a TBI.

This matter was previously before the Board in September 2014 at which point it was remanded for additional development.  On remand, the RO/AMC was instructed to schedule the Veteran for a hearing.  

In a January 2015 statement from the Veteran's representative, the Veteran clarified that he wished to withdraw the request for a hearing on this matter.

The Board also notes that in September 2014, the issue of entitlement to an increased evaluation for diabetes was considered.  A July 2014 statement of the Veteran, which had not reached the Board at the time of the September 2014 decision, expressed the Veteran's intent to withdraw the claim for an increased evaluation for diabetes.  Accordingly, the Board finds that this issue is not properly before the Board.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system. 


FINDINGS OF FACT

1.  For the initial period on appeal the Veteran's peripheral neuropathy of the bilateral upper extremities was manifested by mild incomplete paralysis of the median nerve, and for the period beginning November 21, 2011, severe incomplete paralysis. 

2.  For the initial period on appeal, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by mild incomplete paralysis of the external popliteal nerve, and for the period beginning February 25, 2010, the Veteran's right lower extremity peripheral neuropathy was manifested by moderate incomplete paralysis.

3.  For the period on appeal, the Veteran's PTSD was manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, panic attacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  Giving him the benefit of the doubt, the Veteran's hypertension, sleep apnea and TBI are etiologically related to his active duty service.

5.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for bilateral upper extremity peripheral neuropathy, and an evaluation of 40 percent for the minor extremity and 50 percent for the major extremity for the period beginning November 21, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral lower extremity peripheral neuropathy, and an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy for the period beginning February 25, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2014).

3.  The criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for service connection for hypertension, sleep apnea and TBI are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Peripheral Neuropathy

The Veteran's peripheral neuropathy has been evaluated as follows: 10 percent for the right lower extremity for the period from August 28, 2007, to February 24, 2010, and 20 percent for the period beginning February 25, 2010; and 10 percent for the left lower extremity for the period beginning August 28, 2007, under Diagnostic Code 8521, and noncompensable for the upper extremities for the period beginning February 25, 2010, under Diagnostic Code 8515.

Diagnostic Code 8515 evaluates paralysis of the median nerve.  Mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation for the minor extremity and 30 percent for the major extremity and severe incomplete paralysis warrants a 40 percent evaluation for the minor extremity and a 50 percent evaluation for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The schedular maximum evaluation of 60 percent for the minor extremity and 70 percent for the major extremity is warranted for complete paralysis of the median nerve as manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Diagnostic Code 8521 evaluates paralysis of the external popliteal nerve (common peroneal).  Evaluations of 10, 20 and 30 percent are warranted for mild, moderate and severe incomplete paralysis, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

A schedular maximum evaluation of 40 percent is warranted for complete paralysis of the external popliteal nerve as manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Veteran was afforded a VA examination regarding his peripheral neuropathy in April 2008.  The Veteran complained of numbness and tingling of the hands and feet with an onset of a few months before the examination.  He reported occasional flare-ups.  Upon examination he had decreased pain sensation to the level of midforearm and midshin bilaterally.  The examiner noted sensory impairment of both the upper and lower extremities and diagnosed mild polyneuropathy of the upper and lower extremities.

A July 2010 private examination showed abnormal nerve conduction velocity indicative of bilateral carpal tunnel syndrome and ulnar entrapment neuropathies at both elbows.

In August 2010 the Veteran was afforded another VA examination.  The Veteran reported loss of sensation and pain in his extremities and that his peripheral neuropathy had gotten progressively worse.  He noted that some days his bilateral lower extremity neuropathy made it difficult to walk.  

Upon examination his reflexes were normal.  His upper extremity sensory examination was normal and his lower extremity examination showed decreased vibration, pain and light touch with stocking distribution.  The detailed motor examination was normal for the bilateral upper extremities and reduced for the lower extremities with the right worse than the left.  The examiner diagnosed bilateral lower extremity peripheral neuropathy.

An October 2010 VA treatment record shows that the Veteran reported that his peripheral neuropathy was continually progressive and affected his arms and hands.  The treatment record confirms that an outside EMG showed peripheral neuropathy in the upper extremities.

A November 2011 private examination commented on the severity of the Veteran's neuropathy and noted that the Veteran had a "severe degree" of neuropathy of both elbows and wrists of the upper extremities.  The examiner noted that this opinion was based on the Veteran's reported symptoms and a nerve conduction study performed by the examiner.

In March 2012 the Veteran submitted another private evaluation.  The examiner noted that he had last examined the patient in December 2011.  According to the examiner, the Veteran's peripheral neuropathy resulted in decreased grip strength, decreased ability to perform fine manipulation, decreased ability to perform gross manipulation, gait disturbance, sensory loss, motor loss and substantial muscle weakness on repetitive activity.  The examiner noted that the Veteran's grip strength and lower extremity strength were 2/5.  The examiner also indicated that a hand-held assistive device was medically necessary for the Veteran to ambulate independently.

In November 2013, the November 2011 examiner confirmed that the Veteran had a severe degree of neuropathy of both elbows and wrists of the upper extremities.

Based on the above medical evidence, and a review of the entire medical record, the Board finds that higher evaluations for the lower extremities are not warranted, and higher evaluations for the upper extremities are warranted.

Regarding the lower extremities, the Veteran has been granted 10 percent evaluations for the entirety of the period on appeal, and a higher evaluation of 20 percent for the right lower extremity beginning February 25, 2010.

For the initial period on appeal, the April 2008 VA examination shows that the Veteran had mild peripheral neuropathy of the lower extremities.  Accordingly, an evaluation of 10 percent, and no higher, is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

In the August 2010 VA examination the Veteran reported worsening symptoms in his lower extremities.  The sensory examination showed that the Veteran's symptoms had worsened, but there was only objective evidence of a worsening of the right lower extremity.  Accordingly, the increased evaluation of 20 percent for moderate symptoms for the right lower extremity was appropriate.  There was no evidence that the Veteran had severe symptoms.  The date assigned was the first date that the Veteran reported increased symptoms, which is the correct date for the increased evaluation.  Further, the continued evaluation of 10 percent for the Veteran's left lower extremity was appropriate as there was no evidence of moderate symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Regarding the Veteran's upper extremities, the Veteran has been afforded noncompensable evaluations beginning February 25, 2010, the date that the Veteran complained of worsening symptoms.  

The Board finds that higher evaluations are warranted.  The April 2008 VA examination shows mild peripheral neuropathy of the bilateral upper extremities.  Accordingly, an evaluation of 10 percent for the bilateral upper extremities beginning August 28, 2007, the date of claim, is warranted for the initial period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Further, as discussed above, beginning in November 2011, private examinations show that the Veteran had severe symptoms affecting the elbows and wrists of the bilateral upper extremities.  Accordingly, the Board finds that evaluations of 40 percent for the minor extremity and 50 percent for the major extremity are warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has considered whether separate or higher evaluations would be warranted under alternative Diagnostic Codes.  Higher evaluations are not provided for moderate symptoms under any of the alternative Diagnostic Codes of the lower extremities, and higher evaluations for severe symptoms are not warranted under any of the alternative Diagnostic Codes for the upper extremities.  Thus, the Board will maintain the evaluations under the current Diagnostic Codes.

PTSD

The Veteran's PTSD has been evaluated as 50 percent for the period on appeal under Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

A review of the record shows consistent treatment for PTSD.

VA treatment reports dated between September 2007 and the present show GAF scores ranging from 58 to 60.  The Veteran's symptoms of PTSD included mildly dysphoric mood, distressing recollections and dreams, feelings of detachment from others, restricted range of affect, insomnia, irritability, hypervigilance and depressed mood.  An October 2010 treatment record noted worsening symptoms that included increased anxiety and the inability to work.

Treatment notes from the Vet Center show similar symptomatology.  A March 2010 summary of treatment provided by the Vet Center notes symptoms included isolation, depression, intrusive recollections of combat, flashbacks, nightly sleep disturbance, increased anger, hyperarousal, anxiety, emotional insulation and avoidance of reminders of military service.  The therapist noted that the Veteran's behavior was "considerably influenced by a marked decrease in functioning in all areas characterized by frequent bouts with anxiety and depression, avoidance and isolation from family, friends and social relationships, [and] medical concerns."

A March 2012 summary of treatment provided by the Vet Center noted that the Veteran was unable to "maintain functionality in an occupational setting resultant from documented panic attacks, inability to concentrate, irritability, explosive anger outbursts, difficulty collaborating with coworkers and absenteeism due to bouts of depression which reportedly rendered Vet at home in bed for days on end."  The Veteran also had symptoms including "extreme avoidance of intimacy with coworkers, family and/or friends."

Based on the record, the Board finds that for the period on appeal an evaluation in excess of 50 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control, spatial disorientation or neglect of personal appearance of hygiene. The Board acknowledges that the Veteran does have symptoms including panic attacks and depression.  However, there is no evidence that the panic attacks and depression are "near-continuous."  The Veteran has reported occasional panic attacks and bouts of depression that might cause him to miss work, but they are not described as continuous or near continuous.  While the Veteran may have had symptoms such as difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships, the evidence, taken as a whole, presents a disability picture indicative of a 50 percent evaluation.  Further, the record does not show GAF scores below 58 at this time, which would indicate moderate symptoms.  Looking at the evidence as a whole, and considering that the Veteran's inability to function in a work setting has already been considered in the grant of a TDIU as discussed elbow, the Board finds that a higher evaluation of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's own statements would provide some evidence against this finding.  

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's upper and lower extremity disabilities and PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the peripheral neuropathy specifically provide for disability ratings based on numbness, weakness and pain radiating into the extremities, and the criteria for PTSD specifically consider symptoms such as anxiety, panic attacks, depression, irritability and difficulty establishing and maintaining relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with his disabilities, the current evaluations, and the grant of TDIU, could not be justified.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including numbness and pain of the extremities and depression, anxiety and irritability.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Hypertension

The Veteran asserts that he has hypertension that is either caused by or aggravated by his service-connected diabetes.

The Veteran was diagnosed with hypertension in March 2006 and with diabetes in September 2007.

A September 2007 treatment record notes that the Veteran had recently been diagnosed with diabetes and his blood pressure medications were doubled.

A November 2007 opinion of the Veteran's personal physician notes that the Veteran's hypertension is directly due to his diabetes.

The Veteran was afforded a VA examination in April 2008.  The examiner confirmed the diagnosis of essential hypertension and noted that there was no evidence of atherosclerosis and that the diagnosis was not related to diabetes.

The April 2008 opinion is inadequate as it does not address whether the diabetes aggravated the hypertension.

A July 2008 private opinion notes that it is more likely than not that the Veteran's hypertension is secondary to or aggravated by his service-connected diabetes.  The rationale provided was that the Veteran's hypertension medications were increased at the time of the diabetes diagnosis. 

The Veteran was afforded another VA examination in November 2009.  The examiner opined that it was less likely as not that the Veteran's diabetes aggravated his hypertension beyond the natural progression of the disease.  The examiner noted that there was "no documentation to indicate" that his diabetes "aggravated or worsened his hypertension" and that the Veteran's glucose was "in excellent control and therefore should have no effects on his hypertension."

The November 2009 examination is inadequate as it does not address the July 2008 private opinion's contentions.

In February 2012 the Veteran submitted another private opinion.  The examiner reviewed the VA lab records dating back to 2004 and noted that the Veteran's glucose level was "sufficient to diagnosis Diabetes II prior to the diagnosis of hypertension."  

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's diabetes either preceded his hypertension, or aggravated his hypertension, and entitlement to service connection is warranted.

Sleep Apnea

The Veteran asserts that his sleep apnea is aggravated by his PTSD.

A review of the record shows that the Veteran was first diagnosed with sleep apnea in September 2001.

An April 2009 opinion of a private treatment provider notes that "PTSD is at least as likely as not to be exacerbating his sleep apnea, vivid dreams and night terrors are waking patient despite positive pressure device/machine."

In February 2010 the Veteran was afforded a VA examination.  The examiner noted that the Veteran's sleep apnea "is not caused by or a result of PTSD."  The examiner noted that a "review of the medical literature does not confirm in any research that PTSD is a risk factor for OSA.  Veteran's OSA is not a result of, related to, or aggravated by his PTSD."

The February 2010 VA opinion did not directly address the April 2009 private opinion.

An October 2010 VA treatment record notes that the examiner believed "PTSD is exacerbating patients apnea symptoms due to night terrors and vivid dreams."

A February 2012 private medical opinion discusses medical literature regarding the relationship between PTSD and sleep apnea.  The examiner discredits the February 2010 VA examination as cursory and without detailed rationale.  The examiner opines that the Veteran's PTSD caused his sleep dysfunction and sleep apnea based on specified medical literature reviewed.

In the alternative, the February 2012 private medical examiner opines that it is "more likely than not that the PTSD has permanently aggravated the sleep apnea beyond the normal progression of that condition."  The examiner cites to the Veteran's treatment records and medical literature to support this conclusion.

Based on the February 2012 private medical opinion, and giving the Veteran the benefit of the doubt, the Board finds that service connection for sleep apnea is warranted.

TBI

The Veteran asserts that he has residuals of a TBI from an injury during his active duty service.

A review of the record shows that the Veteran suffered a blast injury during service.  The Veteran is already service connected for residuals of a shell fragment wound of his right arm.

A review of the Veteran's treatment records, including MRIs of the brain, show that the Veteran has suffered a remote TBI with recent deterioration in memory and balance, persistent headaches, dizziness and balance dysfunction.

A September 2009 treatment record notes that the Veteran "clearly had TBI from blast injury in Vietnam.  Medical comorbidity, however, may exacerbate symptoms."

The examiner was afforded a VA examination in July 2012.  The examiner noted that the Veteran had objective signs of residuals of a TBI.  The examiner was asked to address the question of whether the Veteran's "headaches and dizziness are caused by TBI residues."  The examiner opined that the "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the Veteran "developed headaches and dizziness since TBI, comes and goes, but never stopped."

The examiner was also asked to address whether the Veteran's "cognitive impairment is caused by TBI."  The examiner opined that "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

Although the worsening symptoms in recent years most likely were contributed by frontal vascular [disease,] his baseline is never measured, he was VA employee, which most likely benefits his cognitive deficits, he could keep his job for long term until retired.  Consider his combat concussion experience he had +LOC, was physically wounded covered with blood, it is unable to [rule out] his baseline cognitive deficit impacted by TBI until prove otherwise.

The examiner was asked to provide an addendum opinion in August 2012 to address (1) whether the Veteran had a diagnosis of chronic TBI with residuals, and if so, whether it was related to the in-service incident, (2) if the Veteran had a diagnosis related to service, whether his vascular changes are at least as likely as not due to the TBI, and (3) if the vascular changes are not related to the TBI, to distinguish which symptoms are due to vascular changes and which are due to TBI.

The examiner responded that the Veteran's "vascular [disease is less likely as not caused by TBI, but life style and age related changes.  The worsening cognitive impairment is less likely as not due to TBI residues."

The addendum opinion does not completely address the RO's opinion request.

Based on the above, the Board finds that, giving the Veteran the benefit of the doubt, the Veteran has a diagnosis of chronic TBI with residuals that is related to an in-service incident.  Accordingly, service connection for residuals of a TBI is warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; diabetes, evaluated as 20 percent disabling; peripheral neuropathy of the bilateral upper extremities, currently evaluated as discussed above as 40 and 50 percent disabling; peripheral neuropathy of the bilateral lower extremities, currently evaluated as discussed above as 10 and 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss and residuals of a shrapnel wound, evaluated as noncompensable.

As discussed above, the Veteran is also now service connected for hypertension, sleep apnea and a TBI.

As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has reported that he is unable to work because of his service-connected disabilities. 

A review of the record shows that the Veteran retired due to his inability to continue to work because of his PTSD, diabetes, and other service-connected disabilities.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the issue of entitlement to a TDIU.  However, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Accordingly, the Board will proceed with a decision.

While the record shows that the Veteran retired, which would often be a bar to the receipt of a TDIU, the record also shows that the Veteran has numerous severe service-connected disabilities that have worsened in recent years.  Just because the Veteran was fortunate enough to be able to retire from his position, does not mean that he should be barred from receiving a TDIU if in fact his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt based on his several severe disabilities, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Beyond the above, the Veteran's claim(s) have been granted in light of his trustworthy statements.  If, in the future, evidence indicates that the Veteran has overstated his issues, this would have significant consequences regarding all his claims before the VA.  However, at this time, based on this evidence, the Board finds that further investigative is simply not warranted and that the claims should be granted. 

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claims for entitlement to service connection for hypertension, sleep apnea and TBI, and the claim for entitlement to a TDIU are granted in full.  Accordingly, a discussion of the VA's duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its November 2007, August 2009, June 2010, October 2010, November 2011 and June 2012 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for peripheral neuropathy of the bilateral upper and lower extremities.  VA provided the Veteran with peripheral neuropathy examinations in April 2008 and August 2010.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

The Board notes that the Veteran was not afforded a VA examination for his claim for an increased evaluation for PTSD.  While the Veteran was not afforded a VA examination, there are a substantial number of VA treatment notes contained in the record, as well as treatment notes and detailed summaries of treatment from the Vet Center.  The Board finds that the treatment records and summaries of treatment are sufficient to evaluate the Veteran's PTSD.

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
ORDER

Entitlement to an initial evaluation of 10 percent and an evaluation for 50 percent for the period beginning November 21, 2011, for the Veteran's peripheral neuropathy of the upper major extremity is granted.

Entitlement to an initial evaluation of 10 percent and an evaluation of 40 percent for the period beginning November 21, 2011, for the Veteran's peripheral neuropathy of the upper minor extremity is granted.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the lower left extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent and in excess of 20 percent for the period beginning February 25, 2010, for peripheral neuropathy of the lower right extremity is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a TBI is granted.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


